UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the Transition Period from to Commission File No. 000-28333 COASTAL BANKING COMPANY, INC. (Exact name of registrant as specified in its charter) South Carolina 58-2455445 (State or other jurisdiction (I.R.S. Employer of incorporation) Identification No.) 36 Sea Island Parkway Beaufort, SC 29907 (Address of principal executive offices, including zip code) (843) 522-1228 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such report), and (2) has been subject to such filing requirements for the past 90 days.YES þNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definition of “larger accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 2,588,707 shares of common stock, $.01 par value, were issued and outstanding on August 12, 2010. Index Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets – June 30, 2010 and December 31, 2009 1 Consolidated Statements of Operations– Three Months and Six Months Ended June 30, 2010 and 2009 2 Consolidated Statements of Comprehensive Loss – Six Months Ended June 30, 2010 and 2009 3 Consolidated Statements of Cash Flows - Six Months Ended June 30, 2010 and 2009 4 Notes to Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosure About Market Risk 37 Item 4T. Controls and Procedures 37 PART II. OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Reserved 38 Item 5. Other Information 38 Item 6. Exhibits 39 i PART 1.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Coastal Banking Company Consolidated Balance Sheets June 30, 2010 and December 31, 2009 June 30, December 31, (unaudited) (audited) Assets Cash and due from banks $ $ Interest-bearing deposits in banks Federal funds sold Securities available for sale, at fair value Securities held to maturity, at cost Restricted equity securities, at cost Loans held for sale, at fair value Loans, net of unearned income Less allowance for loan losses Loans, net Premises and equipment, net Cash surrender value of life insurance Intangible assets Other real estate owned Loan sales receivable Other assets $ $ Liabilities and Shareholders’ Equity Deposits: Non interest-bearing $ $ Interest-bearing Total deposits Other borrowings Junior subordinated debentures Other liabilities Total liabilities Shareholders' equity: Preferred stock, $.01 par value; 10,000,000 shares authorized; 9,950 shares issued and outstanding in 2010 and 2009 Common stock, $.01 par value; 10,000,000 shares authorized; 2,588,707 shares issued and outstanding in 2010; 2,568,707 shares issued and outstanding in 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 1 Coastal Banking Company Consolidated Statements of Operations For the Three Months and Six Months Ended June 30, 2010 and 2009 (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Interest income: Interest and fees on loans $ Interest on taxable securities Interest on nontaxable securities Interest on deposits in other banks 56 Interest on federal funds sold Total interest income Interest expense: Interest on deposits Interest on junior subordinated debentures Interest on other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges on deposit accounts Other service charges, commissions and fees SBA loan income Mortgage banking income Gain on sale of securities available for sale –– –– Gain on tender of securities held to maturity –– –– Loss on Silverton Financial Services stock –– –– –– ) Income from investment in life insurance contracts –– Other income Total other income Non-interest expenses: Salaries and employee benefits Occupancy and equipment expense Advertising fees Amortization of intangible assets Audit fees Data processing fees Director fees FDIC insurance expense Legal and other professional fees OCC examination fees Other real estate expenses Other operating Total other expenses Loss before income taxes (benefits) Income tax expense (benefit) ) ) Net loss $ ) $ ) $ ) $ ) Preferred stock dividends Net loss available to common shareholders $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) See accompanying notes to unaudited consolidated financial statements. 2 Coastal Banking Company Consolidated Statements of Comprehensive Loss For the Six Months Ended June 30, 2010 and 2009 (Unaudited) Net loss $ ) $ ) Other comprehensive income (loss), net of tax: Net unrealized holding gains arising during period net of tax of $117,700 and $202,937 Reclassification adjustment for gains included in net income net of tax of $319,392 ) –– Total other comprehensive income (loss) ) Comprehensive loss $ ) $ ) See accompanying notes to unaudited consolidated financial statements. 3 Coastal Banking Company Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2010 and 2009 (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) by operating activities: Provision for loan losses Depreciation, amortization and accretion Amortization of intangible assets Originations of mortgage loans held for sale ) ) Proceeds from sales of mortgage loans held for sale Increase in cash value of life insurance ) ) Gain on sale of securities available for sale ) –– Gain on tender of securities held to maturity –– ) Loss on Silverton Financial Services stock –– Loss on sale of other real estate owned Proceeds from sales of other real estate owned SBA loan income ) ) Mortgage banking income ) ) Stock-based compensation expense Net other operating activities ) ) Net cash provided (used) by operating activities ) Cash flows from investing activities: Net increase in interest-bearing deposits in banks ) ) Proceeds from sale of securities available for sale –– Proceeds from maturities of securities available for sale Proceeds from maturities of securities held to maturity –– Purchases of securities available for sale ) –– (Purchase) redemption of restricted equity securities ) Net (increase) decrease in loans ) Net (increase) decrease in federal funds sold ) Redemption of bank owned life insurance policies –– Purchase of premises and equipment ) ) Net cash provided (used) by investing activities ) Cash flows from financing activities: Net increase (decrease) in deposits ) Proceeds from other borrowings –– Repayment of other borrowings ) ) Net cash provided (used) by financing activities ) Net increase in cash and due from banks Cash and due from banks at beginning of period Cash and due from banks at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the year for interest $ $ Cash paid during the year for income taxes $ $ Noncash Transactions: Principal balances of loans transferred to other real estate owned $ $ See accompanying notes to unaudited consolidated financial statements. 4 Notes to Consolidated Financial Statements – June 30, 2010 and 2009 (Unaudited) and December 31, 2009 Note 1 - Basis of Presentation Coastal Banking Company,Inc. (the “Company”) is organized under the laws of the State of South Carolina for the purpose of operating as a bank holding company for CBC National Bank (the “Bank”). The Bank commenced business on May10, 2000 as Lowcountry National Bank. The Company acquired First National Bank of Nassau County, which began its operations in 1999, through its merger with First Capital Bank Holding Corporation on October1, 2005. On October27, 2006, the Company acquired the Meigs, Georgia office of the Bank through merger of Cairo Banking Co. with and into the Bank. On August10, 2008, Lowcountry National Bank and First National Bank of Nassau County merged into one charter. Immediately after the merger, the name of the surviving bank was changed to CBC National Bank and the main office relocated to 1891 South 14th Street, Fernandina Beach, Nassau County, Florida. The Bank’s branches continue to do business under the trade names “Lowcountry National Bank,” “First National Bank of Nassau County,” and “The Georgia Bank” in their respective markets. The Bank provides full commercial banking services to customers throughout Beaufort County, South Carolina; Nassau County, Florida; and Thomas County, Georgia and is subject to regulation by the Office of the Comptroller of the Currency (the “OCC”) and the Federal Deposit Insurance Corporation (the “FDIC”). The Bank also has loan production offices in Savannah, Georgia and Jacksonville, Florida, as well as a mortgage banking office in Atlanta, Georgia. The Company is subject to regulation by the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”). The Company also has an investment in Coastal Banking Company Statutory Trust I (“Trust I”) and Coastal Banking Company Statutory Trust II (“Trust II”). Both trusts are special purpose subsidiaries organized for the sole purpose of issuing trust preferred securities. The consolidated financial statements include the accounts of the Company and the Bank.All intercompany accounts and transactions have been eliminated in consolidation. The accompanying financial statements have been prepared in accordance with the requirements for interim financial statements and, accordingly, they omit disclosures which would substantially duplicate those contained in the most recent annual report to shareholders on Form 10-K.The financial statements as of June 30, 2010 and for the interim periods ended June 30, 2010 and 2009 are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation.The results of operations for the three and six months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010.The financial information as of December 31, 2009 has been derived from the audited financial statements as of that date.For further information, refer to the financial statements and the notes included in the Company’s 2009 annual report to shareholders on Form 10-K as filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates that affect the amounts of assets and liabilities and changes therein.Actual results could differ from those estimates. Accounting Policies Recently Adopted In January2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820), Improving Disclosures about Fair Value Measurements. This ASU requires new investment fair market disclosures in order to increase the transparency in the financial reporting of investments. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December15, 2010, and for interim periods within those fiscal years. The adoption of this ASU in 2010 did not have a material impact on the Company’s consolidated financial statements. On July21, 2010, the FASB issued ASU 2010-20, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses, which requires significant new disclosures about the allowance for credit losses and the credit quality of financing receivables. The requirements are intended to enhance transparency regarding credit losses and the credit quality of loan and lease receivables. Under this statement, allowance for credit losses and fair value are to be disclosed by portfolio segment, while credit quality information, impaired financing receivables and nonaccrual status are to be presented by class of financing receivable. Disclosure of the nature and extent, the financial impact and segment information of troubled debt restructurings will also be required. The disclosures are to be presented at the level of disaggregation that management uses when assessing and monitoring the portfolio’s risk and performance. This ASU is effective for interim and annual reporting periods after December15, 2010 and the related disclosures will be included in the Company’s notes to the consolidated financial statements beginning in the fourth quarter of 2010. 5 Note 2-Regulatory Oversight, Capital Adequacy, Operating Losses, Liquidity and Management’s Plans Regulatory Oversight The Bank entered into a formal agreement with the OCC on August 26, 2009 (the “Agreement”) that imposes certain operational and financial directives on the Bank.The specific directives of the Agreement addressed the current level of credit risk in the Bank’s loan portfolio, action required to protect the Bank’s interest in criticized assets, adherence to its written profit plan to improve and sustain earnings, limitations on the maximum allowable level of brokered deposits, excluding reciprocal CDARS deposits, and the establishment of a board level Compliance Committee to monitor the Bank’s adherence to the Agreement. Additionally, in response to a request by the Federal Reserve Bank of Richmond, the Board of Directors of Coastal Banking Company, Inc. adopted a resolution on January 27, 2010.This resolution requires that the Company obtain prior approval of the Federal Reserve Board before incurring additional debt, purchasing or redeeming its capital stock, or declaring or paying cash dividends to common shareholders. The Company has not in the past, and does not plan in the future to conduct such transactions; as a result, the Company expects that the prior approval requirements will have limited impact on its operations.The resolution also requires that the Company provide the Federal Reserve Board with prior notification before using its cash assets for purposes other than investments in obligations or equity of the Bank, investments in short-term, liquid assets, or payment of normal and customary expenses, including regularly scheduled interest payments on existing debt.It is important to note that this resolution does not prohibit payment of cash dividends on preferred stock issued pursuant to the U.S. Treasury’s Capital Purchase Plan or interest expense on our Trust Preferred Securities. As a result of the Agreement and the aforementioned board resolution, the Bank and the Company are now operating under heightened regulatory scrutiny and monitoring.Management has taken aggressive steps to address the components of the Agreement and has frequent contact with the OCC as we work to improve our financial condition and comply with all the directives of the Agreement.Monitoring of our progress by the OCC is much more frequent and includes interim on-site visits as well as ongoing telephone consultations.Management recognizes that failure to adequately address the Agreement could result in additional actions by the banking regulators with the potential for more severe operating restrictions and oversight requirements. Capital Adequacy As of June 30, 2010, the Bank exceeded all of the regulatory capital ratio levels to be categorized as “well capitalized.”It is noteworthy that the OCC did not include a capital directive, or minimum capital maintenance requirement, in the Agreement; however, maintaining the Bank’s existing capital adequacy is a top priority for management. To that end, we have established internal policy minimums on capital ratios at levels that exceed the “well capitalized” regulatory minimums by 200 basis points. In effect, if our key regulatory capital ratios fall within 200 basis points of the “well capitalized” limits, management will implement strategic action plans to restore capital ratios above this 200 basis point threshold. Key to our efforts to maintain existing capital adequacy is the need for the Bank to return to profitability through a focus on increasing core earnings and decreasing the levels of adversely classified and nonperforming assets. Management is pursuing a number of strategic alternatives to improve the core earnings of the Bank and to reduce the level of classified assets. Current market conditions for banking institutions, the overall uncertainty in financial markets and the Bank’s high level of non-performing assets are potential barriers to the success of these strategies. If current adverse market factors continue for a prolonged period of time, new adverse market factors emerge, and/or the Bank is unable to successfully execute its plans or adequately address regulatory concerns in a sufficient and timely manner, it could have a material adverse effect on the Bank’s business, results of operations and financial position. Operating Losses The Company recorded a net loss of $1,030,000 for the six months ended June 30, 2010. This loss reflects the negative impact of $1,857,000 in charges from Other Real Estate Owned valuation write downs and loss on sale and the non recurring income tax expense of $414,000 from the early redemption of Bank Owned Life Insurance (BOLI) policies, partially offset by the favorable impact of a $939,000 gain on sale of marketable securities.Carrying costs, valuation write downs and losses on sales of foreclosed assets are expected to remain elevated during 2010 as the Company works towards liquidation of these nonperforming assets.This year to date loss represents a 53% reduction from the loss of $2,179,000 for the six months ended June 30, 2009. Management has implemented a number of actions in an effort to improve earnings, including significant reductions to the cost of interest bearing liabilities and strict controls over other operating expenses.These actions have been effective in improving core earnings as of June 30, 2010; however, asset quality charges throughout the period continued to negatively impact earnings. Despite a current quarter increase in nonaccrual loans, management is encouraged by recent trends in most asset quality metrics. Management will continue to focus on asset quality levels as concerns remain that the existing negative economic conditions may reverse any positive trends resulting in continued losses that will hinder our ability to return to profitability and further erode capital levels. 6 Liquidity Management monitors liquidity on a daily basis and forecasts liquidity needs over a 90-day horizon in order to anticipate and provide for future needs.We also utilize a comprehensive contingency funding policy that uses several key liquidity ratios or metrics to define different stages of the Company’s overall liquidity position.This policy defines actions or strategies that are employed based on the liquidity position of the Company to reduce the risk of a future liquidity shortfall. The primary sources of liquidity are cash and cash equivalents, deposits, scheduled repayments of loans, unpledged investment securities, available borrowing facilities and proceeds from loan sales receivable.Within deposits we utilize retail deposits from our branch locations, a modest level of brokered deposits, CDARS reciprocal deposits and deposits from other insured depository institutions.The Agreement requires that our brokered deposits, excluding reciprocal CDARs, not exceed 10% of our total deposits, which is consistent with our existing internal liquidity policy.As a result of our existing internal liquidity policy, we have been and anticipate continuing to be in compliance with the brokered deposit limitation provision of the Agreement.Although the FDIC Call Report defines CDARS reciprocal deposits as brokered deposits, CDARS reciprocal deposits are excluded from the brokered deposit limitation provision in the Agreement.At June 30, 2010 we have the capacity to raise up to an additional $16,458,000 in brokered deposits, if needed, and continue to remain in compliance with the 10% limitation in the Agreement.Our borrowing facilities include collateralized repurchase agreements and unsecured federal funds lines with correspondent banks, as well as borrowing agreements with the Federal Home Loan Bank of Atlanta and the Federal Reserve Bank collateralized by pledged loans and securities. As of June 30, 2010, the Company had $154,177,000 in total borrowing capacity, of which we had utilized $48,131,000 or 31.2%, leaving remaining available liquidity of $106,046,000.Loans available for sale are also considered by management as a key source of liquidity as a result of the speed with which these loans are sold and settled for cash.Management expects that, on average, loans originated for sale will be sold and converted to cash within 18 to 20 business days after the loan is originated.The balance of loans available for sale averaged $56,588,000 in 2010.Accordingly, in the event of a liquidity crisis, we anticipate having the ability to slow or stop loan origination activity to allow the loans available for sale to convert into cash. As of June 30, 2010, based on current and expected liquidity needs and sources, management expects the Company to be able to meet all obligations as they become due. Note 3 – Losses Per Share The following table sets forth the computation of basic and diluted losses per share for the three and six months ended June 30. For the three months ended June30, For the six months ended June30, Net loss $ ) $ ) $ ) $ ) Preferred stock dividends ) ) ) (279,387 ) Net loss available to common shareholders $ ) $ ) $ ) $ ) Weighted average common shares Effect of dilutive securities –– –– Diluted average common shares Losses per common share $ ) $ ) $ ) $ ) Diluted losses per common share $ ) $ ) $ ) $ ) Note 4 – Investment Securities Investment securities are as follows: June30, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available for sale State and municipal securities $ $ $ ) $ Mortgage-backed securities — $ $ $ ) $ Held to maturity Corporate debt securities $ $ $ — $ — $ 7 December31, 2009 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available for sale State and municipal securities $ $ $ ) $ Mortgage-backed securities ) $ $ $ ) $ Held to maturity Corporate debt securities $ $ $ — $ — $ The following table shows gross unrealized losses and fair value of securities, aggregated by category and length of time that the securities have been in a continuous unrealized loss position, at June30, 2010. Investment securities available for sale: Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses State and municipal securities $ $ ) $ — $ — $ $ ) Total $ $ ) $ — $ — $ $ ) As of June 30, 2010, no individual securities available for sale were in a continuous loss position for twelve months or more and no securities held to maturity were in a loss position. The Company has reviewed investment securities that are in an unrealized loss position in accordance with its accounting policy for other than temporary impairment and believes, based on industry analyst reports and credit ratings, that the deterioration in value, as of June 30, 2010, was attributable to changes in market interest rates and not in the credit quality of the issuer. The unrealized losses are considered temporary because each security carries an acceptable investment grade and the repayment sources of principal and interest are government backed. The Company has the ability and intent to hold these securities until such time as the value recovers or the securities mature. The following table shows gross unrealized losses and fair value of securities, aggregated by category and length of time that the securities have been in a continuous unrealized loss position, at December31, 2009. Investment securities available for sale: Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses State and municipal securities $ $ ) $ — $ — $ $ ) Mortgage-backed securities ) — — ) Total $ $ ) $ — $ — $ $ ) As of December 31, 2009, no individual securities available for sale were in a continuous loss position for twelve months or more and no securities held to maturity were in a loss position. The Company has reviewed investment securities that are in an unrealized loss position in accordance with its accounting policy for other than temporary impairment and believes, based on industry analyst reports and credit ratings, that the deterioration in value, as of December 31, 2009, was attributable to changes in market interest rates and not in the credit quality of the issuer. The unrealized losses are considered temporary because each security carries an acceptable investment grade and the repayment sources of principal and interest are government backed. The Company has the ability and intent to hold these securities until such time as the value recovers or the securities mature. 8 The amortized cost and estimated fair value of investment securities at June30, 2010, by contractual maturity, are shown below. Expected maturities will differ from contractual maturities because borrowers have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Cost Fair Value Available for sale Due in one year or less $ — $ — Due from one year to five years Due from five to ten years Due after ten years Mortgage-backed securities $ $ Held to maturity Due in one year or less $ — $ — Due from one year to five years Due from five to ten years — — Due after ten years — — $ $ Securities with an amortized cost and fair value of $22,270,000 and $23,250,000, respectively as of June 30, 2010 and $39,748,000 and $41,048,000, respectively as of December 31, 2009, were pledged to secure public deposits and Federal Home Loan Bank borrowings.Pledged securities may not be sold without first pledging replacement securities and obtaining consent of the party to whom the securities are pledged. Gains and losses on sales of securities available for sale consist of the following: For the Six Months Ended June30, Gross gains on sales of securities $ $ — Gross losses on sales of securities — — Net realized gains on sales of securities available for sale $ $ — On April 9, 2009, one security classified as held-to-maturity with an amortized cost basis of $1,021,121 was subject to an early tender offer by the issuer.The Company accepted the early tender offer which generated a gain on early tender of $98,996.The Company had the ability and intent to hold this security until maturity on May 15, 2012; however the terms of the tender offer were isolated, nonrecurring and unusual for the Company, and as such could not have been reasonably anticipated in establishing the original held-to-maturity classification of this security. Note 5 — Loans and Allowance for Loan Losses Gross loans totaled $284,604,000 at June 30, 2010, a decrease of $5,055,000, or 1.75%, since December 31, 2009.We continue to work to reduce our exposure to higher risk loans by avoiding growth in the balance of real estate - construction, commercial loans; however, during the first quarter the balance of these loans increased slightly as a result of one new loan for construction of a retail charitable donation facility.At the same timewe have been focusing our lending efforts to increase the balance of real estate - mortgage, residential loans and real estate - mortgage, commercial loans; however, we sold 3 of these loans with a principal balance of $2,738,000 during the first quarter causing a slight decline in the balance of these loan types.All loans are domestic, we have no foreign loans. 9 Balances and nonaccrual levels within the major loans receivable categories as of June 30, 2010 and December 31, 2009 were as follows: Loan Portfolio Mix as of: Loans on Nonaccrual as of: June 30, 2010 December 31, 2009 June 30, 2010 December 31, 2009 Commercial and financial $ 4 % $ 4 % $ 1 % $ –– % Agricultural –– % –– % 1 % 2 % Real estate – construction, commercial 21 % 20 % 47 % 50 % Real estate – construction, residential 4 % 4 % –– % 4 % Real estate – mortgage, farmland –– –– % –– –– % –– –– % –– –– % Real estate – mortgage, commercial 31 % 32 % 10 % 21 % Real estate – mortgage, residential 39 % 39 % 41 % 23 % Consumer installment loans 1 % 1 % –– % –– % Other –– % –– % –– –– % –– –– % Gross loans $ We typically place loans on nonaccrual status when they become 90 days past due.In addition to the interest lost when a loan is placed in nonaccrual status, there is an increased probability of a loan on nonaccrual moving into foreclosure with a potential loss outcome. Interest lost on nonaccrual loans was $286,000 and $337,000 for the three months ended June 30, 2010 and 2009, respectively. Interest lost on nonaccrual loans was $419,000 and $742,000 for the six months ended June 30, 2010 and 2009, respectively. Interest income recognized on nonaccrual loans was $29,000 and $46,000 for the three months ended June 30, 2010 and 2009, respectively. Interest income recognized on nonaccrual loans was $81,000 and $86,000 for the six months ended June 30, 2010 and 2009, respectively. There were two loans totaling $1,491,000 past due ninety days or more and still accruing interest at June 30, 2010.Both loans matured more than ninety days prior to June 30, 2010, but documentation issues delayed the renewal process.Since the maturity dates were over ninety days old, these loans were classified as past due ninety days or more; however, they remained on accrual because there were no credit issues with the loans.Subsequent to June 30, 2010, the renewals on both loans were completed and they are now current.At December 31, 2009 there was one loan for $105,000 that was past due ninety days or more and still accruing interest. Although the Bank’s loan portfolio is diversified, a substantial portion of our borrowers’ ability to honor the terms of their loans is dependent on the economic conditions in Beaufort County, South Carolina; Nassau County, Florida; and Fulton and Thomas Counties, Georgia, as well as the surrounding areas. In addition, a substantial portion of our loan portfolio is collateralized by improved and unimproved real estate and is therefore dependent on the local real estate markets. Risk Elements in the Loan Portfolio As addressed in the discussion on the provision and allowance for loan losses in Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, loans on nonaccrual status increased by $3,674,000, or 28.3%, from $12,992,000 at March 31, 2010 to $16,666,000 at June 30, 2010, while loans past due greater than 30 days and still accruing interest decreased from $5,844,000 at March 31, 2010 to $4,884,000 at June 30, 2010.In addition to the level of past due loans and loans on nonaccrual status, there are a number of other portfolio characteristics that management monitors and evaluates to assess the risk profile of the loan portfolio.The following is a summary of risk elements in the loan portfolio: Loans with Interest Only Payments June 30, 2010 December 31, 2009 Commercial and financial $ 8
